DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-2, 5-9, 12-25 and 28-44. Claims 1, 8, 9, 15, 24, 33, 36, 39, and 42 have been amended, and change the scope of the invention and as such would require further search and consideration and do not materially reduce the issues at hand, and therefore are not being entered. Accordingly, claims 1-2, 5-9, 12-25 and 28-44 are pending in the current application.
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case applicant has not been arguing the specific features which were relied upon by the rejection to meet certain claim limitations, but rather about other elements of the invention as a whole to attack the obviousness.
In response to applicant's argument that Chen et al. in view of Schierl et al. fails to teach including “those NAL units in a file format in the specific locations and with the specific conditions set forth in amended claim 1”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that Chen et al. in view of Schierl et al. fails to teach “determining parameter set data only from one or more particular locations in the file”,  or “each of the one or more locations in 
    PNG
    media_image1.png
    806
    587
    media_image1.png
    Greyscale












In Paragraph 40, Chen et al. teaches “In the ISO base media file format, a sample grouping is an assignment of each of the samples in a track to be a member of one sample group. Samples in a sample group are not required to be contiguous. For example, when presenting H.264/AVC in AVC file format, video samples in one temporal level can be sampled into one sample group. Sample groups are represented by two data structures: SampleToGroup box (sbdp) and SampleGroupDescription box. The SampleToGroup box represents the assignment of samples to sample groups. There is one instance of the second box for each sample group entry to describe the properties of this group.” In Paragraph 41, it teaches “In an ISO based media file format, a second group called the Random Access Point (RAP) 312 sample grouping is defined. A sync sample is specified to be a random access point (e.g., a CDR picture) after which all samples in decoding order can be correctly decoded. However, it may be possible to 
In response to applicant's argument that the NAL units of Schierl with the parameter set data as in Chen et al. could not be combined in such a way to arrive at the claimed limitations, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the rejection of the claims is maintained as before.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483